Citation Nr: 0509086	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for stroke as a 
secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carol L. Eckart





INTRODUCTION

The veteran served on active duty from August 1959 to October 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

This matter was remanded by the Board in March 2004 for 
further development.  Such development has been completed and 
this case is now returned to the Board for further 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he should be service connected for 
hypertension and for a stroke as secondary to hypertension.  

Unfortunately a second remand is necessary in this case.  The 
first remand of March 2004 requested that service medical 
records and VA treatment records be obtained.  Some service 
medical records were obtained, including copies of an August 
1959 entrance examination showing blood pressure reading of 
140/90 and an October 1962 separation examination showing a 
blood pressure reading of 130/90.  Also of record are VA 
treatment records showing treatment for hypertension 
beginning in the late 1990's and a cerebrovascular accident 
(CVA) (also referred to as "stroke") in October 1999 and 
again in June 2001.  

To date, no medical opinion has been obtained regarding any 
possible relationship between the veteran's current 
cardiovascular pathologies and the elevated blood pressure 
readings shown in his service medical records.  VA's duty to 
assist the veteran includes obtaining relevant medical 
records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Schedule the veteran for a VA 
cardiovascular examination to determine 
the nature and etiology of any disability 
of the cardiovascular system, 
specifically to include hypertension and 
a CVA.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
should review the claims file prior to 
the examination of the veteran.  This 
review must include not only the blood 
pressure readings shown in the August 
1959 entrance examination and the October 
1962 separation examination as well as 
the post service treatment records for 
the current hypertension and CVA 
pathology.  Any testing deemed necessary 
should be conducted.  The examiner should 
address the following questions:

a.  What is the diagnosis of any current 
disability of the cardiovascular system?

b.  If the veteran has a current 
disability or disabilities of the 
cardiovascular system, is it at least as 
likely as not (i.e., probability of at 
least 50 percent) that a disability 
diagnosed as hypertension, had its onset 
in service, or if preexisting service, 
was aggravated beyond natural progression 
during service?  

c.  If a cardiovascular disability 
diagnosed as hypertension was not shown 
to have begun in service or was not a 
preexisting disorder that was aggravated 
by service, is it at least as likely as 
not (i.e., probability of at least 50 
percent) that hypertension was manifested 
to a compensable degree (i.e. with a 
predominant diastolic pressure of at 
least 100 or systolic pressure of at 
least 160 requiring continuous 
medication), within one year of being 
discharged from the service in October 
1962?

d.  If a cardiovascular disability 
diagnosed as hypertension is shown to 
have been caused or aggravated by 
service, or manifested to a compensable 
degree within one year after discharge, 
is it at least as likely as not (i.e., 
probability of at least 50 percent) that 
the veteran's CVAs were caused or 
aggravated by the hypertension?

e.  The examiner must provide in detail 
the reasons and bases for any medical 
opinions given.  If it is not feasible to 
answer a particular question or follow a 
particular instruction, the examiner 
should indicate so and provide an 
explanation.

2.  Thereafter the AMC must readjudicate 
the issue shown on the title page of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a new 
SSOC.  The SSOC must contain notice of 
all relevant actions taken, a summary of 
the relevant evidence and a discussion of 
all pertinent legal authority.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




